 

Exhibit 10.1



 

AMENDMENT TO SERIES A WARRANTS, SERIES B WARRANTS AND SERIES C WARRANTS TO
PURCHASE COMMON STOCK

 

This Amendment to Series A Warrants, Series B Warrants and Series C Warrants to
Purchase Common Stock (the “Amendment”) by and between Arch Therapeutics, Inc.,
a Nevada corporation (the “Company”), and Cranshire Capital Master Fund, Ltd.
(“Cranshire”) is made as of December 1, 2014 (the “Effective Date”).

 

RECITALS

 

WHEREAS, on January 30, 2014, the Company entered into that certain Securities
Purchase Agreement (the “Securities Purchase Agreement”) with the investors
named on the Schedule of Buyers attached thereto (collectively, the “Holders”)
pursuant to which the Company issued to the Holders shares of the Company’s
common stock, $0.001 par value per share (the “Common Stock”), and the Series A
Warrants, the Series B Warrants and the Series C Warrants (each as defined in
the Securities Purchase Agreement and collectively, the “SPA Warrants”);

 

WHEREAS, the terms and conditions of the SPA Warrants vary only with respect to
their Exercise Price and Expiration Date;

 

WHEREAS, Section 9 of the SPA Warrants provides that the provisions of the SPA
Warrants may be amended only with the written consent of the Company and the
Significant Buyers (as defined in the Securities Purchase Agreement);

 

WHEREAS, Cranshire is the only Significant Buyer; and

 

WHEREAS, the Company and Cranshire, in its capacity as the only Significant
Buyer, now wish to amend the SPA Warrants as of the Effective Date as set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and sufficiency which are hereby acknowledged, the
Parties hereby agree as follows:

 

1.Definitions. Capitalized terms not otherwise defined in this Amendment shall
have the meaning given to them in the SPA Warrants.

 

2.Amendments to Series A Warrants.

 

a.Section 9. Section 9 to the Series A Warrants is hereby amended as of the
Effective Date by (i) replacing references to the defined term “SPA Warrants”
with “Series A Warrants (as defined in the Securities Purchase Agreement)”; and
(ii) replacing references to the term “Required Buyers” with the term
“Significant Buyers”.

 

3.Amendments to Series B Warrants.

 

a.Section 1(b). Section 1(b) to the Series B is hereby amended as of the
Effective Date as follows:

 

 

 

 

“(b)            Exercise Price. For purposes of this Warrant, “Exercise Price”
means $0.20, subject to adjustment as provided herein.”

 

b.Section 9. Section 9 to the Series B Warrants is hereby amended as of the
Effective Date by (i) replacing references to the defined term “SPA Warrants”
with “Series B Warrants (as defined in the Securities Purchase Agreement)”; and
(ii) replacing references to the term “Required Buyers” with the term
“Significant Buyers”.

 

4.Amendments to Series C Warrants.

 

a.Section 1(b). Section 1(b) to the Series C Warrants is hereby amended as of
the Effective Date as follows:

 

“(b)            Exercise Price. For purposes of this Warrant, “Exercise Price”
means $0.20, subject to adjustment as provided herein.”

 

b.Section 9. Section 9 to the Series C Warrants is hereby amended as of the
Effective Date by (i) replacing references to the defined term “SPA Warrants”
with “Series C Warrants (as defined in the Securities Purchase Agreement)”; and
(ii) replacing references to the term “Required Buyers” with the term
“Significant Buyers”.

 

5.Representations and Warranties of the Company. The Company represents and
warrants to Cranshire that, after giving effect to the Amendment, the Warrant
Shares shall remain eligible for resale under the Company’s resale registration
statement on Form S-1 (File Number 333-194745) that became effective July 2,
2014.

 

Miscellaneous. To the extent that there are any inconsistencies between the
terms of any SPA Warrant and the terms of this Amendment, the terms of this
Amendment shall prevail in effect. This Amendment may be executed by the Parties
in counterparts and may be executed and delivered by facsimile or other means of
electronic communication and all such counterparts, taken together, shall
constitute one and the same agreement. A signed copy of this Amendment delivered
by facsimile, e-mail or other means of electronic transmission shall be deemed
to have the same legal effect as delivery of an original signed copy of this
Amendment. It is expressly understood and agreed that (i) this Amendment shall
be a Transaction Document and (ii) the Transaction Documents are hereby amended
to give full force and effect to the transactions contemplated by this
Amendment. Except as otherwise expressly provided herein, (1) the SPA Warrants
and each other Transaction Document is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects, except that on
and after the Effective Date (A) all references in the SPA Warrants to “this
Warrant,” “hereto,” “hereof,” “hereunder” or words of like import referring to
the SPA Warrants shall mean the SPA Warrants as amended by this Amendment, (B)
all references in the other Transaction Documents to the “Warrants,” “thereto,”
“thereof,” “thereunder” or words of like import referring to the SPA Warrants
shall mean the SPA Warrants as amended by this Amendment and (C) all references
in Transaction Documents to the “Transaction Documents,” “thereto,” “thereof,”
“thereunder” or words of like import referring to the Transaction Documents
shall mean the Transaction Documents as amended by this Amendment and (2) the
execution, delivery and effectiveness of this Amendment shall not operate as an
amendment or waiver of any right, power, benefit or remedy of any Holder under
any Transaction Document, nor constitute an amendment of any provision of any
Transaction Document and all of them shall continue in full force and effect, as
amended or modified by this Amendment. The Company shall, on or before 8:30
a.m., New York time, on the first (1st) Business Day after the date of this
Agreement, file a Current Report on Form 8-K describing all the material terms
of the transactions contemplated by this Amendment in the form required by the
1934 Act and attaching this Amendment.

 

[signature page follows]

  

-2-

 

  

IN WITNESS WHEREOF, Cranshire and the Company have caused their respective
signature page to this Amendment to be duly executed as of the date first
written above.

 

  ARCH THERAPEUTICS, INC.         By: /s/ Terrence W. Norchi, MD   Name:
Terrence W. Norchi, M.D   Title: President, Chief Executive Officer

 

  SIGNIFICANT BUYER:       CRANSHIRE CAPITAL MASTER FUND, LTD.       By:
Cranshire Capital Advisors, LLC   Its: Investment Manager       /s/ Keith
Goodman   By: Keith Goodman   Its:  Authorized Signatory

 



 

